      Case 18-17271-mkn       Doc 16    Entered 12/26/18 23:38:40   Page 1 of 1



 1   LAW OFFICES OF BYRON THOMAS
     BYRON E. THOMAS, ESQ.
 2   Nevada Bar No. 8906
 3   3275 S. Jones Blvd., Suite 104
     Las Vegas, NV 89146
 4   Telephone No. (702) 347-3103
     Email: byronthomaslaw@gmail.com
 5   Counsel for Debtor
 6

 7

 8                          UNITED STATES BANKRUPTCY COURT
 9                                     DISTRICT OF NEVADA
10

11   In re:                                       Case No. 18-17271

12   JO & MIKE PROPERTIES, LLC.,                  Chapter Number: 11

13                      Debtor.

14

15
                                  LIST OF EQUITY SECURITY HOLDERS
16
     MIKE MOORE, Member, and 50% OWNER
17
     THE ESTATE JO ANN JOHANNESSEN Disassociated Member 50% Owner
18

19

20
21

22

23

24

25

26
27

28

     4841-7571-1576.1
